Title: From Thomas Jefferson to the Board of Trade, with Reply, [25 March 1780]
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas



[25 March 1780]

The Act of Assembly having directed a Sale of the Ships Tartar and Dragon, the Gallies Henry, Manly, Hero, Page, Lewis and Safeguard, except such of them as may consistently with the public Interest be employed in the commercial Concerns of this Commonwealth, it is recommended to the Board of Trade to declare which of the said Vessels they are of Opinion should be retained under that exception.
Th: Jefferson
[Reply follows:]
The Ships Tartar and Dragon if immediately put under our direction will be a means of saving several thousand Pounds to the State in the freight of the Tobaccoes which The Executive engaged to deliver to Mr. Defrancy in York River.
In Council Mar. 25. 1780
The Ships Tartar and Dragon are transferred to the Board of Trade.

Th: Jefferson

